UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
IN RE:
- CASE # 18-10148
DAVID EARL BAIR, JR. _ CHAPTER 7

Debtors JUDGE HOPKINS

TRUSTEER’S ABANDONMENT OF
PROPERTY (1800 Tanglewood
Drive, Loveland, Ohio)

This cause came on the 28" day of March, 2018, on the above named Debtor to abandon
the property in Exhibit “A” attached hereto and made a part hereof.

Encumbrances on the property are represented to be in excess of the value that would
permit any meaningful distribution to creditors. There is thus no equity in the property
for creditors above the allowed exemptions. The property is burdensome to the estate or
is of inconsequential value and benefit to the estate under 11 USC 554.

The Trustee therefore abandons the property listed on Exhibit A, attached hereto and

made a part hereof, as an asset that is burdensome to the estate or is of inconsequential
value and benefit to the estate pursuant to LBR 6007-1 (a).

Dated: / La. bono

 

 

 
CERTIFICATE OF SERVICE

I hereby certify that on Mareh “/r4 , 2028: a copy of the foregoing Trustee’s
Abandonment was served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the Court: —

US Trustee °
Henry E. Menninger, Jr.
Debtor

‘sf Robert A, Goerin
Robert A. Goering, #0034600

 
 

 

109968

Convey, number.
Deed number:

Description Acces:

16-394507

16-387394

indtr. qurber

. f ._ 13171 00827
eee »

Woune Coates

Hamilton County Recorder‘’s Office
for $3 16-44958 Typat DE

Filed: 05/20/16 G8254652 AM $28.00

 

5 8 Ort .Rec.? 13171 W827 F 034 2 167
5 $ 8238
B  seeee mua
{7100827 F a
j é au # f {
Oo ae a ey
Fi fe & z z : Z Bf
oO © a w = @ 2
et easter Prior
BARE f cérdirig, feturn to: Re istered
EGHICAGO TITRESCOMPANY, LLC 9
42500 Reed Harman Highway, Suite 120 Land
Cincinnati, OH 45241
File#: - 57160508
GENERAL WARRANTY DEED | .
KNOW ALL MEN BY THESE PRESENTS, that LAVONNE HUBERS, unmarried,
("Grantor"), of Hamilton County, Ohio, for valuable consideration paid, grants, witn general
warranty covenants, to:
DAVID E. BAIR, JR. (‘Grantee’), whose tax mailing address is: 1800 Tanglewood Drive,
Loveland, Ohio 45140 the following real property:
| Situate in Section 24, Town 5, Entire Range 4, City of Loveland, and being more
particularly described as follows:
Lot Ne. 42 of Pheasant Hills Subdivision, Block "D", Part 1, as recorded in Plat Bock 27,
Pages 31 to 32, of the Registered Land Records of Hamilton County, Ohio.
oror Instrument Reference: Official. Record Book 9894, Page 1873
Cert#: 206911
Recorder's Office, Hamilton County, Ohio.
i
O
5 Permanent Parcel ID Number: 621-12-387
B
x

Subject Property Address: 1800 Tanglewood Drive, Loveland, Ohio 45140

This conveyance is:

Subject to easements, conditions, covenants, restrictions and reservations of record, zoning
_ordinances, building, use and occupancy restrictions, and all existing public streets and iegal
“highways and any such state of facts as an examination of the Premises and/or an accurate
-gurvey would disclose and the lien of real estate taxes and assessments not yet due and

payable.

 

 

 
